                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION


JEFFREY L. GORE,                                     )
                                                     )
                      Plaintiff,                     )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 7:19-CV-87-D
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the Court hereby reverses Defendant's
decision under sentence four of 42 U.S.C. § 405(g) and remands the case to Defendant for further
administrative action.


This Judgment Filed and Entered on October 28, 2019, and Copies To:
Laurie Lynn Janus                                    (via CM/ECF electronic notification)
Lisa M. Rayo                                         (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
October 28, 2019                             (By) /s/ Nicole Sellers
                                              Deputy Clerk
